Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beddoes et al. (US Patent Application Publication no. 2018/0030603).
Regarding claim 1, Beddoes teaches a method for producing a cleaning fluid/disinfectant (paragraph 24), comprising conveying an aqueous solution through a treatment device/electrochemical treatment device (abstract; paragraph 30), that comprises an electrode pair through which the aqueous solution flows for the activation thereof (abstract; paragraph 30 – the anode-cathode pair define an active area), characterized in that the region between the electrodes of the electrode pair is configured such that it is open to intermixing, and in particular is free from a membrane or diaphragm (abstract; paragraphs 24; 30; figure 2C – the fluid flows between the anode-cathode pair with no membrane or diaphragm separating the electrodes).
Regarding claim 2, Beddoes discloses that the aqueous solution is fed into and/or discharged from a treatment chamber of the treatment device through one of the electrodes, in particular the anode (the fluid may be fed through channels in the electrodes; paragraph 229).
Regarding claim 3, the electrode of Beddoes has a hollow configuration in at least one end region, in particular to provide a channel (to define a fluid input), but preferably is solid in a central region (figure 5 shows a feed electrolyte solution through a hollow electrode that is solid in a central region).
 	Regarding claim 7, Beddoes further teaches that one fluid inlet and/or one fluid outlet is assigned to the electrode pair, and in particular the treatment device comprises precisely one fluid inlet and one fluid outlet (paragraph 197; figure 17; the end caps 720 are provided with one inlet and one outlet, as shown by the arrows).
	Regarding claim 8, the electrodes of the electrode pair of Beddoes jointly form a chamber of the treatment device, for which purpose they are preferably arranged coaxially (figures 5; 14-17; paragraphs 38-40). The limitation “or in that the electrodes of the electrode pair are jointly arranged, preferably parallel, in a chamber of the treatment device” is optional and thus, it has not been given patentable weight.
 	Regarding claim 9, Beddoes teaches the method discussed in claim 1 above, wherein the activated aqueous solution (i.e. sodium hypochlorite) is used directly, preferably without further additives, as a cleaning fluid (paragraphs 24, 55 – the disinfectant consists essentially of sodium hypochlorite).
 	Regarding claim 10, Beddoes teaches an electrochemical treatment device, as discussed in claim 1, which comprises an electrode pair through which an aqueous solution can flow (abstract; paragraph 30), characterized in that the region between the electrodes of the electrode pair is configured such that it is open to intermixing, and is in particular free from a membrane or diaphragm (abstract; paragraphs 24; 30; figure 2C – the fluid flows between the anode-cathode pair with no membrane or diaphragm separating the electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beddoes as applied to claim 1 above, and further in view of Belk et al. (US Patent no. 3,907,673).
Regarding claim 4, Beddoes teaches all the features discussed above but fails to disclose that the treatment device comprises a bypass, in particular comprising a check valve.
	Belk teaches a treating system comprising a bypass cycle upstream and downstream of the chlorinator with check valves (120, 122) in order to provide an emergency line (col. 2, lines 60-68). One having ordinary skill in the art at the time of filing would have found it obvious to provide a bypass cycle comprising check valves upstream and downstream the treating device of Beddoes, as taught by Belk, in order to provide a bypass emergency line with a reasonable expectation of success in doing so. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beddoes as applied to claim 1 above, and further in view of Poyet (US Patent Application Publication no. 2014/0217035).
	Regarding claim 5, Beddoes teaches all the features discussed above but fails to disclose that the aqueous solution fed into the treatment device, for which in particular decalcified water is used, has a salt content of less than 0.35%, preferably about 0.23%.
	Poyet discloses a device for manufacturing sodium hypochlorite wherein the aqueous solution fed into the treatment device does not contain calcium because calcium present in the water solidifies on one of the electrodes and electrical exchange no longer takes place (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of filing to use decalcified water in the method for producing sodium hypochlorite of Beddoes because as taught by Poyet, calcium present in the water solidifies on one of the electrodes and electrical exchange will no longer takes place.
	Regarding claim 6, the activated aqueous solution of Poyet has a pH value of between 8 and 9 (see table 1 on page 7), and the manufacture of sodium hypochlorite can be stopped when the redox potential is below a threshold value (paragraph 154).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794